Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues regarding claims 31, 38, and 43:
“Nevertheless, solely for the purpose of advancing prosecution, Applicant has amended claim 31 to recite "wherein the master processing unit partially decodes a first portion of the machine instruction to generate decoded information including a decoded opcode and a decoded address of an operand of the machine instruction" and "wherein the consumer processing unit executes a second portion of the machine instruction based on the data from the memory device and the decoded information stored in the instruction queue by the master processing unit." Applicant notes that, in a previous Office Action dated January 6, 2020 ("Previous OA"), the Previous OA rejects features related to the claimed " first-in first-out (FIFO) buffer" using a combination of the configuration register 22 in Papadopoulos and the coprocessor queue 210 in Sakaguchi (U.S. Patent Publication No. 2011/0161634). See Previous OA, pp. 10-11. The fields of Papadopoulos's configuration register 22 are illustrated in FIG. 4, which is reproduced below.
As shown above, the fields of Papadopoulos's configuration register 22 do not disclose "decoded information including a decoded opcode and a decoded address of an operand of the machine instruction," as set forth in amended claim 31. See also Papadopoulos, 11:60-12:16.”

This argument is found to be persuasive for the following reasons. Papadopoulos disclosed in figure 3A various components of the vector processor. The applicant above discusses specifics regarding the configuration register, which receives data from the scalar processor (i.e. master processing unit). Papadopoulos only mentions performing any decoding within the vector processor by operation decode element 46. Thus, the information received by the configuration register from the scalar processor isn’t decode information, including a decoded opcode and decoded address. At best, element 46 within the vector processor provides a decoded opcode and decoded operands (i.e. RA/RB). Therefore, Papadopoulos failed to teach the newly claimed limitations. 

Tran in Figure 3 shows a reservation station receiving a decoded opcode and decoded operand tags within a main processor. So disclosed in figure 5 a main processor decoding instructions to detect coprocessor instructions, and sending the coprocessor instructions to the coprocessor. Dockser disclosed in figure 2A a coprocessor receiving coprocessor instructions from an instruction fetch queue and storing them in a hybrid instruction queue.
A combination could hypothetically be made using Papadopoulos and York, along with the above three references to read upon the newly claimed limitations. However, one of ordinary skill in the art would not have found proper motivation to make such a combination that would read upon the newly claimed limitations. In addition, making such a combination would require improper hindsight by the way of using the applicant’s specification as a roadmap towards making the rejection. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183